Citation Nr: 1234774	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

The Veteran provided testimony at a Travel Board hearing before a Veterans Law Judge in May 2009.  A transcript of the hearing has been associated with the claims file and has been reviewed.  The Veterans Law Judge who presided at the Veteran's May 2009 hearing is no longer employed by the Board.  In an August 2012 letter, the Board informed the Veteran of this and of his options for another Board hearing.  The Veteran responded in August 2012 that he did not want an additional hearing.

This matter was previously before the Board in May 2010 and September 2011, at which times it was remanded for further evidentiary development.  It is now again before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran's left hip disability is manifested by limitation of motion; flexion is not limited to less than 45 degrees; motion lost beyond 10 degrees on abduction is not shown, and an inability to cross legs or toe out more than 15 degrees is not shown.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a left hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5054, 5251, 5252 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The record reflects that the Veteran was provided all required notice in letters mailed in December 2003 and March 2010.  While March 2010 letter was sent after the initial adjudication of this claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records and post-service VA and private treatment records have been obtained.  The Veteran was also provided with appropriate VA medical examinations in response to his claim.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2011).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The current claim for service connection for the left hip disability was received by VA in December 2003.  The Veteran's left hip disorder was rated at 10 percent effective December 4, 2003, under Diagnostic Codes (DC) 5251-5019.  

Limitation of hip motion is rated under Diagnostic Codes 5251, 5252, and 5253 (and 5250 if there is ankylosis, 5254 if there is flail joint of the hips and 5255 if there is impairment of the femur, none of which are shown here).  Under Diagnostic Code 5251 (for limitation of thigh extension), a maximum 10 percent rating is warranted where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252 (for limitation of flexion), a 10 percent rating is warranted where limitation is to 45 degrees; a 20 percent rating is warranted where the limitation is to 30 degrees, a 30 percent rating is warranted where the limitation is to 20 degrees; and a 40 percent rating is warranted where the limitation is to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253 (for thigh impairment), a 10 percent rating is warranted when there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees in the affected leg, or where there is limitation of abduction to the point that the legs cannot be crossed.  A maximum 20 percent evaluation is warranted where there is limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

For purposes of VA compensation, normal range of flexion of the hip is from 0 degrees to 125 degrees, and normal abduction is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Factual Background

Service treatment records (STRs) are negative for any complaints or diagnosis of a left hip disorder. 

VA progress notes dated in December 1979 and January 1980 indicate slight contracture of the hamstrings. 

In a January 2004 letter, Dr. M. H. indicated that the Veteran complained of pain associated with movement in his left hip.  He complained of pain at the extremes with flexion, hyperextension, and internal and external rotation.  Those motions are diminished compared to the opposite side.  The examiner also noted tenderness over the trochanteric bursa in the iliotibial band.  An X-ray study of the hip showed no osseous changes.  

During an April 2004 VA fee-based examination, the Veteran reported that his left hip started bothering him in September 2003.  He stated he was diagnosed with bursitis.  At the time, he had an X-ray evaluation which disclosed no arthritis.  His left hip pain is constant, but he has not been recommended by a physician to have bed rest for his left hip condition.  He has been treated with ibuprofen.  He has no prosthetic implant.  He reported functional impairment resulting from his left hip pain including trouble walking.  He has no time loss form work due to his left hip. The Veteran's gait was antalgic due to pain in his right ankle.  The examiner noted range of motion findings of the left hip included flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Range of motion of the left hip was additionally affected by pain at flexion of 115 degrees, extension of 25 degrees, adduction of 20 degrees, abduction of 40 degrees, external rotation to 65 degrees, and internal rotation to 35 degrees.  Range of motion of the left hip was not affected by fatigue, weakness, lack of endurance, or incoordination.  An X-ray study of the left hip found marked osteopenia.  The diagnosis was left hip trochanteric bursitis with osteopenia.  

In a June 2005 private treatment report, the examiner noted that the Veteran was seen for worsening complaints of hip pain.  He complained of pain within the lateral aspect of the hip, which occasionally awakens him at night with position changes.  Additionally, he noticed recently that he limps when he walks.  On orthopedic examination, the Veteran had pain at the extremes of motion of both hips.  Hip motion was modestly reduced but functional.  He was tender over the abductor insertion on the greater trochanter and rather diffusely over the subtrochanteric bursa and iliotibial band.  An X-ray study of his hips did not show arthritic changes.  The diagnoses were iliotibial band tendonitis and abductor tendonitis of his left hip.  

According to an April 2006 private treatment record, the Veteran complained of multiple musculoskeletal problems.  His current symptoms have significantly limited him from daily activities.  Upon physical examination, the examiner noted full range of motion of the hips. 

During a May 2009 Board hearing, the Veteran testified that he has pain on a daily basis for which he takes medication.  He reported a prior X-ray study disclosed arthritis in his left hip.  He asserted he could cross his legs, but he has a limp form his right leg and most of his weight is shifted to his left leg.  He reported that occasionally he gets a shooting pain across his leg down to his knee.  He complained of increased pain while sitting, and the inability to drive a stick shift car.  

In May 2009 and June 2010 private treatment records, the examiner noted there was no ecchymosis or swelling of the hips and no inguinal lymphadenopathy present.  The Veteran had decreased range of motion and negative Patrick's test.  A May 2009 X-ray report notes mild/moderate osteoarthritis of the hips. 

During a July 2010 VA examination, the diagnosis was trochanteric bursitis of the left hip with osteopenia.  It was noted that an X-ray study in August 2008 showed a normal pelvis and left hip, unchanged in almost 2 years.  The current examination showed that balance was impaired by right foot and low back problems.  There was objective evidence of pain on motion.  Range of motion showed 110 degrees flexion and 20 degrees extension.  He could cross left leg over the right.  He could toe out greater than 15 degrees.  There was no additional limitation of range of motion or joint function caused by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner noted no findings of joint ankylosis.  It was noted that the veteran was unable to perform heel walk due to loss of balance due to the combination of right foot, left hip, and low back disorders.  The examiner noted that the Veteran was retired due to age or duration of work, but also medical problems including chronic cervical and thoracolumbar spine conditions, left hip bursitis, and right foot pain.  The examiner noted that in the Veteran's usual occupation he would be expected to sit for extended periods.  He would frequently have to sit and rise from a chair to perform routine office duties and this would be more difficult for him to perform in his current condition.  

Upon neurological examination, the examiner found the Veteran had no complaints referable to radiculopathy or sciatica.  The examination revealed no history or evidence of left hip or left lower extremity neurological impairment.  The record revealed right lower extremity radicular symptoms secondary to his low back spondylosis.  The neurological exam demonstrated normal sensory function of both lower extremities, normal strength of the muscles of the hips, thighs and calf.  

During an October 2011 private follow-up, the Veteran reported bilateral hip pain.  The Veteran reported that his left hip is painful but he has been sick for about a year and has not been able to follow-up on the pain.  His hip pain has increased significantly over the past year.  Upon physical examination, the Veteran had no ecchymosis or swelling, and no inguinal lymphadenopathy was present.  The Veteran had point tenderness along the trochanteric bursa, which worse on the left.  There was no point tenderness present over the anterior inferior iliac spines, anterior superior iliac spines and great trochanters or iliac crests.  His gait was normal.  He had abnormal range of motion including internal rotation to 45 degrees, and external rotation to 45 degrees.  Hip flexion and straight leg testing were normal.  An X-ray study showed mild/moderate osteoarthritis of the hips- relatively unchanged. 

Analysis

In this case, the Board finds that the preponderance of the evidence is against the assignment of an initial disability evaluation greater than 10 percent for a left hip disability.  Additionally, the Board finds that there is no basis upon which to award a separate evaluation.  The Veteran's left hip disability is manifested by pain, limitation of motion, and pain on motion per the Veteran.  Neither the lay nor the medical evidence reflects ankylosis, favorable or unfavorable, extension limited to 5 degrees, flexion limited to 30 degrees or less, limitation of rotation precluding toe-out of more than 15 degrees, limitation of adduction precluding crossing legs, or hip flail joint.

Furthermore, the evidence of record does not more nearly reflect the criteria for an initial evaluation greater than 10 percent for the left hip.  The private and VA treatment records and VA and fee-based examination reports show that the range of motion on flexion was at worst 110 degrees; limitation of flexion does not more nearly reflect limitation to 30 degrees as is required for an evaluation greater than 10 percent under Diagnostic Code 5252.  

Similarly, an increased initial evaluation is not warranted based on impairment of femur with malunion and marked hip disability.  Neither the lay nor medical evidence shows malunion with marked hip disability.  The appellant complained of a limp due to his right ankle disorder in April 2004 on VA examination, but the record shows no instability, no atrophy and no incoordination, and he required no assistive device for ambulation.  While the Veteran complained that he some trouble walking due to hip pain, he reported no lost time at work due to the left hip.  The July 2010 VA examination report shows similar information.  At that time, the Veteran reported that his symptoms were predominately pain on ambulation, climbing and descending stairs.  In view of the above, the Board finds that malunion with marked hip disability is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The Board notes that the appellant is competent to report that his disability is worse.  The Board accepts that the appellant has functional impairment, pain, and pain on motion.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating is appropriate for the Veteran's left hip disability.

Furthermore, there is no basis for a staged rating for the left hip.  Neither the lay nor the medical evidence reflects that the left hip disability met the criteria for a higher rating at any time during the appeal period.  As such, the Board finds that a uniform disability rating for the left hip is appropriate.  See Fenderson/Hart, supra.

Accordingly, in view of the above, the claim for a higher schedular rating must be denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the manifestations of the disability are contemplated by the schedular criteria.  Accordingly, the Board finds that referral of this case for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for left hip disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


